Citation Nr: 0328496	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the hands.

2.  Entitlement to service connection for residuals of a cold 
injury of the left knee.

3.  Entitlement to a rating in excess of 30 percent for the 
service connected cold injury of the right foot.

4.  Entitlement to a rating in excess of 30 percent for the 
service connected cold injury of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1945 to October 1946 
and from December 1947 to December 1951.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  Claims for earlier effective 
dates for the assignment of 30 percent evaluations for left 
and right foot disabilities due to cold injury and for the 
grant of a total disability rating based on individual 
unemployability due to service connected disabilities have 
been raised; these additional issues are referred to the RO 
for appropriate consideration.

The issues of entitlement to service connection for residuals 
of a cold injury of the left knee and entitlement to 
increased ratings in excess of 30 percent for the service 
connected cold injuries of the left and right feet are the 
subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the adjudication of 
the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from residuals of an 
inservice cold injury of the hands.




CONCLUSION OF LAW

The veteran's residuals of a cold injury of the hands was 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include a December 1950 notation 
which shows that the veteran was treated for frostbite of the 
right foot.

On the December 1951 separation physical examination, the 
feet were clinically evaluated as abnormal.  It was noted 
that the veteran suffered from arterial insufficiency of both 
feet.

On VA examination in April 1954, the veteran reported having 
suffered from frozen feet during service.  The diagnosis was 
residuals of frostbite of the feet.

On VA neurology examination in March 2002, a history of 
exposure to extreme cold temperatures in Korea with the 
development of frostbite was reported.  The veteran reported 
developing a burning sensation and discomfort with increased 
stiffness of the hands.

A November 2002 VA orthopedic examination report concluded 
that there was no injury to the veteran's hands.

On VA cold injury examination in November 2002, a post 
service history of cold sensitivity and numbness of the hands 
was reported.  On examination, there was some diffuse 
weakness of the hands.  Atrophy of the small muscles of the 
hands was reported.  It was further noted that there was 
probably some mild decrease in pinprick and touch of the 
bilateral fingertips.  Some vague mild atrophic skin changes 
of the hands was present.  The diagnoses included mild cold-
related neuropathy involving the hands, primarily the 
fingertips.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service, or, if preexisting service, was aggravated by it.  
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  When a disease or 
injury is shown to be chronic during service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disability at any later date will be considered to be service 
connected unless clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b).

The veteran contends that he currently suffers from chronic 
residuals of cold injury to the hands that occurred when he 
served in Korea.  The evidence supports his claim.

The record shows that the veteran was treated for cold injury 
to the feet in December 1950.  There was no mention of the 
hands in the December 1950 treatment notation or at the time 
of separation from service in December 1951.  Service 
connection has been awarded, however, for residuals of cold 
injury to the feet.  

The veteran initially reported suffering from cold related 
injuries of the hands at the time of the filing of the 
instant claim.  He has reported suffering from a burning 
sensation, stiffness and discomfort of the hands since 
service.  He attributes these symptoms to his cold injury 
suffered during service in Korea.  On VA cold injury 
examination in November 2002, the examiner found the presence 
of diffuse weakness of the hands, atrophy of the small 
muscles of the hands, a mild decrease in pinprick and touch 
of the fingertips and some vague mild atrophic skin changes.  
There is no evidence showing that the veteran has experienced 
a cold related injury to the hands at any time since 
separation from service. 

Based on the veteran's established history of having suffered 
cold related injuries in Korea and the current examination 
findings, the VA neurology examiner in November 2002 
diagnosed mild cold related neuropathy of the hands.  
Although a VA orthopedic examiner in November 2002 found that 
there was no current cold related disability, greater 
emphasis will be accorded to the neurology examination as it 
focused directly on the sensory type of disability that the 
veteran has indicated that he suffers from.  Sensory or 
circulatory types of disabilities are generally more likely 
to be the type of disability resulting from cold injury as 
opposed to the orthopedic inquiry that was the focus of the 
orthopedic examination.  

Accordingly, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
residuals of a cold related injury of the hands due to his 
military experiences in Korea.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board normally must consider whether addressing 
the veteran's claim on the merits would cause prejudice to 
him.  However, as the benefit sought on appeal (entitlement 
to service connection benefits) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights.


ORDER

Entitlement to service connection for residuals of a cold 
injury of the hands is granted.





REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  In this regard, 
the veteran should be requested to 
provide all relevant information as to 
time lost from work and time spent 
hospitalized due to residual disability 
resulting from cold injury of the feet.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from residuals of cold 
injury of the feet.  In particular, the 
examiner should indicate whether there 
are any current complications of cold 
injury of the feet such as peripheral 
neuropathy, muscle atrophy, Raynaud's 
phenomenon, occlusive disease or ulcers.  
Based on the current examination and a 
review of the entire claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any left knee disability is related 
to the veteran's cold injury during 
service.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



